Citation Nr: 0514869	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran reported active duty from June 1980 to February 
1982.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1996 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record indicates that the veteran has had recent 
treatment at the VA Medical Center (VAMC) in Augusta, 
Georgia.  The RO should obtain all treatment records for the 
veteran from the VAMC in Augusta, Georgia, dated from 
November 1998 to the present.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  

The Board also finds that an examinations for the veteran's 
schizophrenia is required.  The veteran has failed to report 
for several VA examinations, but in light of the apparent 
severity of the veteran's disability, and to give the veteran 
notice of the laws and regulations relating to failure to 
report for an examination, the Board finds that a new 
examination should be scheduled.  The RO should ensure that 
the veteran's current correct address is on file and that 
notification of the date and time of the VA examination is 
sent to the veteran's correct address.  The Board finds that 
new examinations are necessary to determine the current level 
disability related to the veteran's schizophrenia, paranoid 
type.  The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause 
will include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2004).  The RO is instructed to apply the provisions 
of 38 C.F.R. § 3.655 in the even that the veteran fails to 
report for the VA examination without good cause.

Because additional evidentiary development is in order, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should verify the veteran's 
current address and should ensure that 
all notifications and correspondence are 
sent to the veteran's current address.  
(If necessary, the VAMC, Augusta, Georgia 
should be contacted to ascertain the 
veteran's current address).

2.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
Augusta, Georgia dated from November 1998 
to the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact.

3.  The RO should schedule the veteran 
for a psychiatric examination in order to 
ascertain the nature and severity of his 
schizophrenia, paranoid type.  All 
indicated tests should be conducted and 
the examiner should review the claims 
folder, including VA treatment records.  
Pertinent findings should be reported in 
detail and the examiner should assign a 
GAF score based solely on schizophrenia 
and explain what the score represents.  
The examiner should report all of the 
veteran's symptoms of schizophrenia and 
their severity.  A complete rationale for 
any opinion offered should be included.

4.  Following the above, the RO should 
then readjudicate the veteran's claims 
including reviewing all newly obtained 
evidence.  The RO should apply the 
provisions of 38 C.F.R. § 3.655 if the 
veteran failed to report for the VA 
examination without good cause.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




